Citation Nr: 1432102	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The paper claims file and pertinent records in VA's electronic processing systems were reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The last evidence of record concerning the Veteran's cardiac symptoms was obtained in an August 2011 VA examination.  In his July 2011 substantive appeal (VA Form 9), the Veteran asserted that his condition was worsening.  The last VA treatment records in the file (dated in April and May 2011) indicate complaints of more frequent chest pain, although they were found to be non-cardiac in nature.  As such, the currently available evidence is insufficient to determine the current severity of the Veteran's cardiac disability, and a remand is required.  

VA's duty to assist includes obtaining identified, outstanding records that have a reasonable possibility of helping to substantiate the claim on appeal, and providing a contemporaneous examination to assess the severity of disability, with consideration of all pertinent evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

There is also evidence that the Veteran applied for disability benefits from the Social Security Administration (SSA) in 1994.  Although the SSA application was prior to the appeal period, VA must assess the Veteran's disorder " in relation to its history" in assigning a disability for the relevant period on appeal.  38 C.F.R. § 4.2 (2013); Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  Further, although the evidence indicates the Veteran claimed unemployability due primarily to musculoskeletal disabilities, it is possible that the SSA may have pertinent evidence, to include as related to any applications for renewal of benefits, pertaining to the current severity of his heart condition.  Such records should be requested.

As noted by prior VA examiners, the Veteran was determined to have limited metabolic equivalent (MET) results during stress tests based on his nonservice-connected low back disability and chronic obstructive pulmonary disorder (COPD), not as a result of his cardiac disability.  The VA examination should again specify the Veteran's cardiac symptoms and METs due to cardiac disability upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records for the Veteran since May 2011. 

2.  Request copies from the SSA of any medical records or determinations for the Veteran's disability benefits, including any renewal of benefits.

3.  For the above records, all requests and responses should be documented in the claims file, and all records received must be associated with the file.  Requests for Federal records must continue until a determination is made that the records are unavailable or any further requests would be futile.  If any records are unavailable, notify the Veteran of the attempts and allow him an opportunity to provide them.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his cardiac disability.  The entire claims file should be forwarded to the examiner, and review of the entire file should be noted in the report.  The examiner should conduct all necessary tests and studies.  

The examiner should measure and record all subjective and objective symptoms of the Veteran's cardiac disability, to include ejection fraction and any instances of congestive heart failure.  The examiner should also specify any symptoms and METs due to the cardiac disability, as opposed to the low back, COPD, or other nonservice-connected conditions.  

The examiner should provide an explanation for any opinion offered, with consideration of pertinent lay and medical evidence.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

